Title: From James Madison to Edmund Randolph, 11 September, 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Sepr. 11. 4 oClock
The Gentleman by whom I wrote this morning havg. waited till I had the opportunity of knowing the contents of the dispatches from Holland, I take advantage of it to add that we are disappointed by their silence with regard to peace. Those from Mr. Adams relate cheifly to his transactions with the States General. A letter from Mr. Laurens of the 30th. of May informs us that he is returning to U. S. having declined the service of Minister for peace. He appears to have been very unhandsomely dealt with by Mr. A. with respect to his Comission for Holland, which will no doubt be the foundation of mutual enmity. There is an uninteresting part of a letter from Mr. Dana, the first pages of it having been omitted. Mr. Berkeley writes on the 13th. of July that the Mail from England subsequent to the resignation of Fox Burke &c. breathes war. He confirms the success of the combined fleets agst. the Qubec &c. & the sailing of a fleet from the Texel consisting of 11 Sail of line, 5 or 6 frigates, &c, to cruise in the N. Seas, & the retreat of Adml Howe into Port. A N. Y. pape[r of th]e 7. contains a very interesting conversation on [the 10]th. July in House of Lords between Shelburne & th[e Duke o]f Richmond on the subject of Ministerial politics, in which the latter assigns his reasons for not following the example of Fox &c: and both their sentiments with respect to American Independence. The Duke of Richmond seems tolerably well reconciled to it but Shelburnes speaks out his antipathy without depriving himself of the plea of necessity. He professes to adhere however to the principles which the administration carried into office relative to the war agst. America. I have written this in extreme haste. you will be very sensible of it by its incorrectness.
Adieu
J Madison Jr.
